           Case 1:14-cr-00283-LY Document 50 Filed 03/08/21 Page 1 of 3



PROB 12A
(7/93)


                          UNITED STATES DISTRICT COURT
                                         for
                               Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Miguel Reyna                                Case Number: A-14-CR-283(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, U.S. District Judge

Date of Original Sentence: February 18, 2015

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 924(g)(1) and (a)(2)

Original Sentence: 18 months’ imprisonent, followed by a three-year term of supervised release.
Special conditions include substance abuse treatment; alcohol abstinence; search condition; and a
$100 special assement (satisfied)

Type of Supervision: Supervised Release        Date Supervision Commenced: November 21, 2019

Assistant U.S. Attorney: Daniel M. Castillo       Defense Attorney: David M.C. Peterson (AFPD)



                                 PREVIOUS COURT ACTION

On February 21, 2020, a Probation Form 12A was filed with the Court to address the defendant’s
drug use. No action was requested or taken by the Court.

On May 27, 2020, a Probation Form 12A was filed with the Court to address the defendant’s drug
use and failure to pay his $100 special assessment. No action was requested or taken by the Court.

On January 12, 2021, a Probation Form 12A was filed with the Court to address the defendant’s
drug use. No action was requested or taken by the Court.

On January 26, 2021, a Probation Form 12B was filed with the Court to allege the defendant’s
continued methamphetamine usage and his request for mental counseling. The defendant’s
conditions of supervision were modified to include mental health treatment and mental health
medication. The Court concurred.
            Case 1:14-cr-00283-LY Document 50 Filed 03/08/21 Page 2 of 3



Miguel Reyna
Report on Offender Under Supervision
Page 2

                                 NONCOMPLIANCE SUMMARY

Violation of Special Condition: "The defendant shall take all mental health medications that are
prescribed by the treating physician."

Nature of Non-compliance: On February 26, 2021, Reyna admitted to taking his mental health
medication every other day, against the physician’s direction. Furthermore, on March 1, 2021,
Reyna admitted to this writer that he had discontinued use of his mental health medications.

Violation of Standard Condition No. 3: “The defendant shall answer truthfully all inquiries by
the probation officer and follow the instructions of the probation officer.”

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, posses, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substance, except as prescribed by a physician.”

Nature of Non-compliance: On February 26, 2021, during phone contact with Reyna, he verbally
admitted to this writer that he had been using methamphetamine approximately every four days.
Furthermore, he admitted he did not submit to a random drug test, as instructed, on February 25,
2021.

On March 4, 2021, Reyna admitted to this writer that he used methamphetamine on March 3, 2021.

U.S. Probation Officer Action: Reyna began substance abuse and mental health treatment with
Hill Country Counseling in February 2021. To date, he has attended both scheduled sessions. On
February 10, 2021, the defendant underwent a psychiatric evaluation and was subsequently
prescribed psychotropic medications. He attended a second session with the psychiatrist on March
3, 2021 and was prescribed additional medications. In an effort to allow Reyna to acclimate to his
mental health medication regimen, the Probation Office respectfully requests no adverse action be
taken at this time. Reyna has been instructed to cease all narcotic use and be compliant with his
treatment session. He is aware that any infraction will result in prompt notification to the Court
and the request for a warrant. This writer will continue to monitor his narcotic use and progress
with the treatment provider. Accordingly, the Court reserves the right to revisit this allegation in
the future. In addition, should Reyna incur any further violations, the Court will be immediately
notified.

Approved by,                                                 Respectfully submitted,


____________________                                         _____________________
Hector J. Garcia                                             Heather M. Durand
Supervising U.S. Probation Officer                           U.S. Probation Officer
                                                             Date: March 5, 2021
            Case 1:14-cr-00283-LY Document 50 Filed 03/08/21 Page 3 of 3



Miguel Reyna
Report on Offender Under Supervision
Page 3




THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________


                                                        __________________________
                                                        Honorable Susan Hightower
                                                        United States Magistrate Judge

                                                               March 8, 2021
                                                        Date: _______________
